UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7514



SAMUEL WAYNE GUY,

                                               Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN; LYNN PHILLIPS; PHYLLIS
ELLIOTT; W. R. BARKER; J. G. BULLOCK; CLIFTON
DAVENPORT; PAM MILLER; OFFICER AUTRY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-616-BR)

Submitted:   January 11, 1996              Decided:   January 24, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Wayne Guy, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Guy v. Freeman, No. CA-95-616-BR (E.D.N.C. Sept. 7, 1995).
We deny Guy's motion for joinder of this case with another appeal

and his motion for "Medical Emergency T.R.O." We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2